UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: ANITRA BANKS MASSEY,            
                          Debtor.


ANITRA BANKS MASSEY, a/k/a Anitra
Sharmeen Banks,
                Plaintiff-Appellant.


ROBERT E. HYMAN, U. S. Trustee;                   No. 01-1426
GREGG R. NIVALA, U. S. Trustee;
HENRICO FEDERAL CREDIT UNION,
                Parties in Interest,
                and
NATIONAL ASSOCIATION OF CONSUMER
BANKRUPTCY ATTORNEYS,
                   Amicus Curiae.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                   (CA-00-755-3, BK-00-33272)

                      Submitted: August 31, 2001

                      Decided: October 17, 2001

   Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.



Dismissed by unpublished per curiam opinion.
2                           IN RE: MASSEY
                             COUNSEL

Charles H. Krumbein, Jason M. Krumbein, CHARLES H. KRUM-
BEIN & ASSOCIATES, Richmond, Virginia, for Appellant. John
Rao, Elizabeth Renuart, NATIONAL CONSUMER LAW CENTER,
INC., Boston, Massachusetts, for Amicus Curiae.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Anitra Banks Massey appeals from the district court order affirm-
ing the order of the bankruptcy court denying confirmation of her pro-
posed Chapter 13 bankruptcy plan and continuing the case to allow
Massey to file an amended plan. We dismiss the appeal for lack of
jurisdiction because the order is not appealable.

   District courts have jurisdiction over appeals from final orders
entered by bankruptcy courts. See 28 U.S.C.A. § 158(a) (West Supp.
2001). The courts of appeals, in turn, have jurisdiction to hear appeals
from "final decisions, judgments, orders, and decrees entered under"
28 U.S.C.A. § 158(a). 28 U.S.C.A. § 158(d) (West 1993). "A final
decision generally is one which ends the litigation on the merits and
leaves nothing for the court to do but execute the judgment." Catlin
v. United States, 324 U.S. 229, 233 (1945) (internal quotation marks
omitted).

   An order denying confirmation of a proposed Chapter 13 plan,
without also dismissing the underlying petition or proceeding, is not
final for purposes of appeal. Lewis v. United States, Farmers Home
Admin., 992 F.2d 767, 772-73 (8th Cir. 1993); In re Szekely, 936 F.2d
897, 899 (7th Cir. 1991); In re Simons, 908 F.2d 643, 644-45 (10th
Cir. 1990). Because the bankruptcy court’s order denying confirma-
                            IN RE: MASSEY                             3
tion and continuing the case was not a final order under § 158(a), the
district court was without jurisdiction to hear the appeal. 28 U.S.C.A.
§ 158(a). Moreover, because the courts of appeals have jurisdiction
over appeals from final orders entered under § 158(a), and the district
court order herein appealed was not a final order entered under
§ 158(a), this court lacks jurisdiction over the appeal. See 28 U.S.C.A.
§ 158(d); Lewis, 992 F.2d at 773; Szekely, 936 F.2d at 899; Simons,
908 F.2d at 644-45.

  Accordingly, we dismiss the appeal as interlocutory. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           DISMISSED